Exhibit 10.106

GSM TERMINATION FEE AGREEMENT

This GSM TERMINATION FEE AGREEMENT (the “Agreement”) is dated as of November 24,
2009, among Nortel Networks Corporation, a corporation organized under the laws
of Canada (“NNC”), Nortel Networks Limited, a corporation organized under the
laws of Canada (“NNL”), Nortel Networks Inc., a corporation organized under the
laws of Delaware (“NNI” and, together with NNC and NNL, the “Main Sellers”), and
Telefonaktiebolaget LM Ericsson (publ), a corporation organized under the laws
of Sweden (the “Purchaser”).

RECITALS

WHEREAS, on November 24, 2009, following an auction (the “Auction”), the Main
Sellers entered into an asset sale agreement with the Purchaser relating to the
sale of the GSM business of the Main Sellers and certain of their affiliates
(respectively, the “Asset Sale Agreement” and the “Sale”); and

WHEREAS, for the purpose of facilitating the completion of the Sale and
maximizing the value arising from the Sale for their respective stakeholders,
the parties hereby agree to certain covenants relating to the pursuit and
completion of the Sale.

NOW, THEREFORE, in consideration of the promises and mutual covenants made
herein, and of the mutual benefits to be derived hereby (the sufficiency of
which are acknowledged), the parties hereto agree as follows:

 

1. Definitions. To the extent capitalized words used herein (including in the
recitals hereof) are not defined in this Agreement, those words shall have the
meanings given to them in the Asset Sale Agreement.

 

2. Certain Covenants.

 

  a. Within two (2) Business Days of the date hereof, NNI shall file (a) a
notice with the U.S. Bankruptcy Court to inform all parties in interest that
upon completion of the Auction, the Purchaser has been designated by the Sellers
as the Successful Bidder, (b) a motion with the U.S. Bankruptcy Court seeking
approval of the assumption and assignment procedures for the Assumed and
Assigned Contracts of the U.S. Debtors (the “Assignment Procedures Motion”),
(c) a notice of a proposed final sale order approving and authorizing the Sale,
which shall be substantially in the form of Exhibit 5.1 of the Asset Sale
Agreement (with such changes thereto as the Purchaser and the Sellers both
approve in their respective reasonable discretion) and (d) a motion with the
U.S. Bankruptcy Court seeking approval of this Agreement (the “Termination Fee
Motion”).

 

  b. Within two (2) Business Days of the date hereof, NNL and NNC shall file
(a) a motion with the Canadian Court seeking approval of the Canadian Approval
and Vesting Order Motion with respect to the Sale and (b) a motion with the
Canadian Court seeking approval of this Agreement.



--------------------------------------------------------------------------------

  c. The Main Sellers shall not withdraw the U.S. Sale Motion or the Canadian
Approval and Vesting Order Motion with respect to the Sale. For purposes hereof,
the “U.S. Sale Motion” means that certain Debtors’ Motion For Orders (I)(A)
Authorizing And Approving The Bidding Procedures, (B) Approving The Notice
Procedures, And (C) Setting A Date For The Sale Hearing, And (II) Authorizing
And Approving The Sale Of Certain Assets Of Debtors’ GSM/GSM-R Business, which
was filed on September 30, 2009 with the U.S. Bankruptcy Court.

 

  d. Subject to the availability of the U.S. Bankruptcy Court, NNI shall use
reasonable best efforts to prosecute and seek approval of each of the Assignment
Procedures Motion, the Termination Fee Motion and the U.S. Sale Motion with
respect to the Sale by December 2, 2009, provided that if the U.S. Bankruptcy
Court approves the Sale and grants the relief sought by U.S. Sale Motion and the
Canadian Court approves the Sale and grants the relief sought in the Canadian
Approval and Vesting Motion prior to the approval of the Termination Fee Motion,
the parties hereby agree that NNI may withdraw the Termination Fee Motion
without incurring any obligation to pay the Termination Fee (as defined below).

 

3. Termination Payment. In the event of a breach by the Main Sellers of their
obligations under Section 2 hereof, the Purchaser shall provide written notice
to the Main Sellers of such breach (“Breach Notice”). If the Main Sellers fails
to cure the breach set forth in the Breach Notice within one (1) Business Day of
actual receipt of the Breach Notice, the Main Sellers shall pay to the
Purchaser, as the sole and exclusive remedy of the Purchaser, in immediately
available funds within two (2) Business Days following such event, a cash fee of
$3.09 million (the “Termination Fee”). The Sellers acknowledge and agree that
the Termination Fee is a reasonable amount given the size and complexity of the
transactions contemplated by this Agreement. The Main Sellers’ obligation to pay
the Termination Fee shall, to the extent owed by the U.S. Debtors, constitute
allowed administrative expense claims against the U.S. Debtors under
Section 503(b) of the U.S. Bankruptcy Code and shall be entitled to a first
priority Lien on the proceeds of an Alternative Transaction, if any. For
purposes hereof, “Alternative Transaction” means the sale, transfer or other
disposition, directly or indirectly, including through an asset sale, stock
sale, merger, amalgamation or other similar transaction, of all or a material
portion of the Business or all or a material portion of the Assets (or a
material portion of the EMEA Assets and the NNSA Assets, taken together as a
whole) in a transaction or a series of transactions with one or more Persons
other than the Purchaser, Kapsch Carriercom AG and/or their respective
Affiliates.

 

4. Incorporation by Reference. The parties hereby incorporate the following
sections of the Asset Sale Agreement by reference: Sections 10.3 (No Third Party
Beneficiaries), 10.4 (Consent to Amendments; Waivers), 10.5 (Successors and
Assigns), 10.6 (Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial), 10.7 (Notices), 10.9 (Counterparts), 10.10 (No Presumption), 10.11
(Severability), 10.12 (Headings) and 10.13 (Entire Agreement).

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

Telefonaktiebolaget L M Ericsson (publ) By:  

/s/ Per Oscarsson

  Name: Per Oscarsson   Title: Global Head of Mergers & Acquisition Nortel
Networks Corporation By:  

/s/ Pavi Binning

  Name: Pavi Binning   Title: EVP, Chief Financial Officer and CRO By:  

/s/ George Riedel

  Name: George Riedel   Title: Chief Strategy Officer Nortel Networks Limited
By:  

/s/ Pavi Binning

  Name: Pavi Binning   Title: EVP, Chief Financial Officer and CRO By:  

/s/ George Riedel

  Name: George Riedel   Title: Chief Strategy Officer Nortel Networks Inc. By:  

/s/ George Riedel

  Name: George Riedel   Title: Chief Strategy Officer

Signature Page – GSM/GSM-R Termination Fee

Agreement